Ludeling, C. J.
The plaintiff sued the Bayou Sara Packet Company for nineteen hundred and eighty dollars, with legal interest from fourteenth May, 18G7, and also the defendants, Goddin, McCan and Rusha, to revoke (so far as it affects petitioner’s rights) the transfer of the steamer Wagoner, made by the said Bayou Sara Packet Company to said Goddin, McCan and Rusha, fraudulently and to the injury of' petitioner’s rights.
There was judgment in favor of the plaintiff and the defendants • have appealed.
The evidence satisfies us that the Bayou Sara Packet Company was in insolvent circumstances, when it made the transfer of the said boat to Goddin, McCan and Rusha, and that they knew this. Goddin was president of the company, and McCan and Rusha were membors thereof. The price was the assumption of certain debts of the company, a very large proportion of which were due to themselves. There is no evidence to show that any portion of the price, if paid, inured to the benefit of the plaintiff.
“The property of the debtor is the common pledge of his creditors.” C. C. 3183. A right implied in all obligations is “that the property of the debtor shall be liable for all the consequences attending non-performance.” C. C. 1968. Therefore, “it results that every • act done, by a creditor, with the intent of depriving his creditor of any eventual right he has upon the property of such debtor, is illegal,.. and ought, as respects such creditor, to be avoided.” 1969 C. C.
“ If the party with whom the debtor contrasted be in fraud as well as the debtor, he shall not, on the annulling the contract, be entitled to a restitution of the price or consideration he may have paid, except-for so much as he shall prove has inured to the benefit of the creditors by adding to the amount of property applicable to the payment of their debts; but if the only consideration be a sum due from such debtor to the party with whom he contracted, then the only restitution to be made is the placing the parties in the situation in which they were - before the contract complained of was made.” C. C. 1982.
And “every contract” the Code says, “-shall be deemed to have been made in fraud of creditors, when the obligee knew that the-*218■obligor was in insolvent circumstances, and when such contract gives to the obligee, if he be a creditor, any advantage over other creditors -of the obligor.” 1984 C. C.
It is therefore ordered and adjudged that the judgment of the lower ■court be affirmed, with costs of appeal.
Rehearing refused.